Citation Nr: 0031580	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  97-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an apportionment of the veteran's benefits on 
behalf of his child [redacted] in the custody of the appellant, 
the veteran's ex-spouse. 



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  The appellant is the veteran's ex-spouse. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  The 
development requested by the Board in its July 1998 remand 
has been substantially accomplished, and this case is now 
ready for appellate review.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.   The veteran's son [redacted] is in the custody of his 
mother, the appellant.

3.  The evidence suggests the veteran is reasonably 
discharging his responsibility for his son [redacted] by paying 
child support. 

4.  An apportionment of the veteran's compensation benefits 
would cause him undue hardship.

CONCLUSION OF LAW

The criteria for entitlement to an apportionment of the 
veteran's compensation benefits on behalf of his son [redacted] 
in the custody of the appellant are not met.  38 U.S.C.A. § 
5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, as requested in the Board remand, the 
veteran was afforded a copy of the appellant's substantive 
appeal.  The appellant has also been furnished with the 
supplemental statement of the case that followed the most 
recent remand.  Thus, the contested claims procedures 
codified at 38 U.S.C.A. § 7105A(b) (West 1991) and 
38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 
(1999) have been substantially complied with.  

The law provides that if a veteran's child is not in his 
custody, all or any part of the compensation payable on 
account of the veteran may be apportioned as may be 
prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 1991).  
VA regulations provide for two types of apportionment.  A 
"general" apportionment may be paid pursuant to 38 C.F.R. § 
3.450(a)(1)(ii) (1999), if the child is not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the children's support.  However, if a 
veteran is providing for his child, no apportionment may be 
made pursuant to general apportionment provisions.
38 C.F.R. § 3.450(c).

In cases in which a general apportionment is impermissible, a 
"special" apportionment may be paid where hardship is shown 
to exist.  38 C.F.R. § 3.451.  In such instances, 
compensation may be apportioned between the veteran and his 
dependents on the basis of facts of the individual case as 
long as it does not cause undue hardship to the other persons 
in interest.  Id.  In determining the basis for special 
apportionment, the following facts are to be considered: the 
amount of VA benefits payable; other income and resources of 
the veteran and of the dependents who are claiming 
apportionment; and the special needs of the veteran, his 
dependents and/or the apportionment claimants.  Id.  

With the above legal criteria in mind, the pertinent evidence 
will be summarized.  The appellant is the mother and 
custodian of [redacted],  the son of the veteran.  These facts 
are not disputed by the veteran.  What is in dispute is 
whether the veteran is reasonably providing for [redacted] 
support.  The appellant has contended in essence that an 
apportionment of the veteran's VA compensation benefits is 
warranted because the veteran has only paid child support for 
[redacted] sporadically.  The veteran contends, essentially, 
that an apportionment of his VA benefits would result in 
undue financial hardship and that he is meeting his 
obligation with respect to the financial support of [redacted].   

Documentation from the Office of Child Enforcement of the 
State of Tennessee reflects relatively consistent child 
support payments from 1993 to 1996, and that child support 
arrears was only $10.  There is documentation of record dated 
in 1992 and 1994 indicating that the veteran was behind on 
his child support payments contained in letters from the 
South Dakota Office of Child Support Enforcement.  However, 
there is also of record a report from a childcare center in 
South Dakota reflecting fairly consistent child support 
payments in 1995.  

The veteran's monthly income includes a VA compensation award 
most recently shown to be $2,177 (see VA Form 21-8947 dated 
in July 2000).  The veteran's VA compensation award includes 
a dependency allowance on behalf of [redacted], as well as 
another child until the Spring of 2001.  Marginal employment 
resulting in monthly income of $150 per month was also 
reported by the veteran in a claim received in May 1999.  The 
veteran's employer indicated that the veteran was hindered in 
his ability to work by due to his psychiatric disability 
because he could not work around people.  Monthly living 
expenses listed by the veteran in a November 1998 statement 
calculate to approximately $892 per month.  The appellant 
listed her expenses in July 1995 as approximately $633 
monthly, and her monthly income was stated in the December 
1995 special apportionment decision as approximately $462.  
This amount included the appellant's VA benefits, to include 
additional benefits for [redacted].  She was attending college 
at that time and was not working full-time.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that given the documentation of 
fairly consistent support payments for [redacted], there is 
sufficient evidence to conclude that the veteran is 
reasonably discharging his responsibility for [redacted] 
support.  Thus, a "general" apportionment is impermissible 
under 38 C.F.R. § 3.450.  In making this determination, the 
Board has carefully considered the statements of the 
appellant, especially in light of the fact that there is 
evidence of record that the veteran has in the past not 
always been consistent in his support for [redacted].  However, 
the appellant has submitted no documentation to refute the 
evidence documenting the veteran's support payments in more 
recent years

Remaining for consideration is whether a "special" 
apportionment is warranted under 38 C.F.R. § 3.451.  While 
the Board is sympathetic to the financial concerns raised by 
the appellant, the veteran is on a fixed income due to his 
psychiatric disability.  Thus, the Board concludes that an 
apportionment would result in hardship to the veteran.  In 
making this determination, the Board notes that while the 
veteran's monthly income exceeds reported expenses, the 
expenses listed by the veteran appear to be understated, and 
do not encompass the entirety of typical monthly family 
expenses.  In contrast to the limitations faced by the 
veteran, the appellant was reported to be taking college 
courses, and there is no indication that she is unable to 
work due to a disability.  Moreover, her monthly VA payment 
in the December 1995 special apportionment decision was said 
to include money for the support of [redacted].  

In short, as the evidence suggests that the veteran has 
generally provided support for [redacted], and is on a fixed 
income due to his disability, an apportionment of his 
compensation benefits on behalf of [redacted] is not warranted.  
See Costa v. West, 11 Vet. App. 102, 106 (1998).  Therefore, 
the appellant's claim for that benefit must be denied.  The 
Board notes that the "benefit-of-the-doubt" rule is not for 
application in a contested claim such as this case because 
the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).


ORDER

Entitlement to an apportionment of the veteran's benefits on 
behalf of his child [redacted] in the custody of the appellant, 
the veteran's ex-spouse, is denied.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


